In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00122-CR
     ___________________________

 GLEN SAMUEL MCCURLEY, Appellant

                     V.

         THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1657724D


     Before Kerr, Bassel, and Walker, JJ.
         Opinion by Justice Walker
                                       OPINION

       After two days of jury trial proceedings, Appellant Glen Samuel McCurley

entered an open plea of guilty to capital murder and was sentenced to life imprisonment.

McCurley appeals,1 arguing in five issues that the trial court erred in denying his motions

to suppress (1) portions of the State’s DNA evidence linking him to the murder and

(2) the custodial statement he made to law enforcement. We will affirm.

                                  I. BACKGROUND

                              A. FACTUAL BACKGROUND

       On the night of February 17, 1974, Carla Walker and her boyfriend were in a car

in the parking lot of a Fort Worth bowling alley when someone yanked open the car’s

door, pulled Carla out, and pistol-whipped her boyfriend. Carla was kidnapped, and

her body was found in a culvert three days later. An autopsy determined that she had

been strangled to death and that she had likely been sexually assaulted.

       The initial investigators followed up on hundreds of leads.             During the

investigation, a magazine from a Ruger pistol was recovered from the bowling alley

parking lot. Law enforcement identified McCurley as one of a number of people in the

Fort Worth area who owned such a pistol. When McCurley was interviewed, he said

that his pistol had been stolen before Carla’s murder. However, despite that, he had


       McCurley specifically reserved his right to appeal the trial court’s denial of his
       1

motions to suppress, and the trial court certified that he had a right to appeal this issue.
See Tex. R. App. P. 25.2(a)(2).


                                             2
purchased a new magazine for the pistol after Carla’s murder, and it appears that law

enforcement was aware of that fact. Nonetheless, McCurley was given a polygraph test

and released. After that, the case went cold.

      In 2019, the case was reopened. From the original case file, the new investigators

compiled a list of potential suspects that needed to be re-investigated; this list included

McCurley. Various items recovered from the crime scene were sent to the Serological

Research Institute (SERI) for DNA testing. SERI developed a single-source DNA

profile belonging to an unknown male from genetic material taken from Carla’s bra.

After no matching profiles were found in the FBI’s national DNA database, the single-

source DNA profile developed by SERI was sent to Othram, a laboratory in Houston

that uses a new type of DNA-analysis technology called forensic-grade genomic

sequencing (FGGS). Othram used the FGGS technology to provide detectives with

the surname of the unknown male who had left his DNA on Carla’s bra: McCurley.

      Detectives learned that McCurley still lived in Fort Worth. One night, police

officers conducted a “trash run” at McCurley’s house from which they took five bags

of discarded trash from his front curb. They sent items from the trash to SERI for

testing. From material found on a drinking straw, SERI developed a DNA profile that

matched the single-source DNA profile from the material found on Carla’s bra.

Detectives then visited McCurley at his house, and he voluntarily provided them with

a DNA sample. That DNA also matched the DNA found on Carla’s bra.



                                            3
       McCurley was arrested and admitted to detectives that he had killed Carla. He

told detectives where to locate the Ruger pistol, which officers found hidden in the

ceiling in McCurley’s house while executing a search warrant.

                            B. PROCEDURAL BACKGROUND

       McCurley was charged with capital murder and pleaded not guilty. By multiple

motions, he moved to suppress the DNA evidence and his custodial statement to

detectives. Regarding the DNA evidence, McCurley challenged (1) the legality of

searching the DNA that was found after the search of his discarded trash without a

warrant; (2) the admissibility and use of the DNA testing results produced by Othram,

because the lab was not accredited by the Texas Commission of Forensic Science

(TCFS) and its employees were not licensed by TCFS; and (3) the admissibility and use

of the single-source DNA profile that SERI had developed, because one of the SERI

lab employees involved in the testing process was not licensed by TCFS. Additionally,

McCurley argued that his custodial statement was inadmissible because it was induced

by a detective’s promise that McCurley would not receive the death penalty if he

confessed. After two suppression hearings, the trial court denied McCurley’s motions.

At the hearings, the trial court dictated its findings of fact and conclusions of law to the

court reporter.2


       2
        These findings and conclusions have been made a part of the appellate record
without objection from either party. See Johnson v. State, 414 S.W.3d 184, 192 (Tex. Crim.
App. 2013) (“The trial court’s findings of fact and conclusions of law are sufficient if
they are recorded in some way, whether written out and filed by the trial court, or stated

                                             4
         Two days into the jury trial, McCurley changed his plea to guilty. The trial court

found McCurley guilty and sentenced him to life in prison. McCurley appeals the trial

court’s denial of his motions to suppress.

                II. PRELIMINARY ADDRESSABILITY ANALYSIS

         Because McCurley pleaded guilty after the denial of his motions to suppress, we

must first conduct a preliminary two-pronged analysis to determine whether he is

permitted to appeal the trial court’s suppression rulings. See Gonzalez v. State, 966 S.W.2d

521, 524 (Tex. Crim. App. 1998). We must (1) identify the “fruits” that the trial court

refused to suppress and (2) determine if these fruits have “somehow been used” by the

State. Id. As to the first prong, it must be clear from the record what fruits are the

subject of appellant’s complaint. Id. As to the second prong, the State can be said to

have “used” the fruits if they would have in any way inculpated the appellant. Id. at

523; Jackson v. State, 77 S.W.3d 921, 925 (Tex. App.—Houston [14th Dist.] 2002, no

pet.).

         It is clear from the record that the fruits McCurley sought to be suppressed were

evidence related to the DNA testing and analysis performed by Othram lab; evidence

related to SERI’s testing and analysis of the single-source DNA obtained from Carla’s



on the record at the hearing.”) (internal quotations omitted); Busby v. State, 253 S.W.3d
661, 669 (Tex. Crim. App. 2008) (holding that trial court complied with statutory
requirement to file findings and conclusions on issue of voluntariness of defendant’s
confession when such were dictated into the appellate record).


                                             5
bra; DNA evidence obtained from McCurley’s discarded trash; and McCurley’s

custodial statement. See Gonzalez, 966 S.W.2d at 524. It is also clear that these fruits

were used by the State because they would have in some way inculpated McCurley. See

id. Accordingly, we will address the merits of McCurley’s appeal.

                           III. STANDARD OF REVIEW

       We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. State v. Martinez, 570 S.W.3d 278, 281 (Tex. Crim. App. 2019).

Because the trial judge is the sole trier of fact and judge of the witnesses’ credibility and

the weight to be given their testimony, Wiede v. State, 214 S.W.3d 17, 24–25 (Tex. Crim.

App. 2007), we defer almost totally to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on evaluating credibility and

demeanor, but we review de novo application-of-law-to-fact questions that do not turn

on credibility and demeanor, Martinez, 570 S.W.3d at 281.

       When the trial court makes explicit fact findings, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling, supports

those findings. Johnson v. State, 414 S.W.3d 184, 192 (Tex. Crim. App. 2013). We then

review the trial court’s legal ruling de novo unless its explicit fact findings that are

supported by the record are also dispositive of the legal ruling. State v. Kelly, 204 S.W.3d

808, 818 (Tex. Crim. App. 2006).




                                             6
                                 IV. DISCUSSION

      In five issues, McCurley complains that the trial court erred in denying his

motions to suppress because (1) Othram’s DNA evidence was inadmissible because

Othram is not accredited by TCFS, nor has it obtained a waiver of accreditation,

(2) certain of Othram’s DNA evidence was inadmissible because it was analyzed by

Othram employees who were not licensed by TCFS, (3) SERI’s single-source DNA

evidence obtained from Carla’s bra was inadmissible because a portion of the lab work

was completed by a SERI employee who was not licensed by TCFS, (4) the DNA

profile developed from McCurley’s abandoned trash was acquired without a proper

warrant in violation of his Fourth Amendment privacy rights, and (5) McCurley’s

custodial statement was improperly induced by a promise from detectives that

McCurley would not receive the death penalty if he confessed.

                     A. MCCURLEY’S CUSTODIAL STATEMENT

      To aid in our analysis, we will take McCurley’s issues out of order. We will first

address McCurley’s fifth issue—that the trial court erred when it failed to suppress his

custodial statement because it was improperly induced by a promise from detectives

that McCurley would not receive the death penalty if he confessed to Carla’s murder.

We will overrule McCurley’s fifth issue because the evidence supported the trial court’s

finding that the detectives did not make a promise to McCurley to induce his statement.




                                           7
                              1. McCurley’s Interview

      Upon McCurley’s arrest, he was interviewed by Detectives Wagner and Bennett

of the Fort Worth Police Department. A videorecording of the interview captured the

following conversation between McCurley and the Detectives:

       Detective Bennett: This is about your credibility, Mr. McCurley. And just as
Detective Wagner mentioned, it’s the why. We just need to know why. And we know
that you want to get this off your chest. You do want to talk about this. It’s been too
long. It’s been too many years. Her family deserves answers. Just need you to tell us.
Let her family have the peace you would want.

      McCurley: Then I go to the electric chair.

      Detective Wagner: You’re not going to go to the electric chair.

      Detective Bennett: There’s no electric chair.

      McCurley: Or get hung or whatever.

      Detective Wagner: No, you’re 77 years old. They’re not going to do that to you.

      Detective Bennett: No.

      McCurley: Yeah, that’s what y’all say now.

       Detective Wagner: They’re not going to do that to you. I promise you. They
will not do that to you.

      ...

       Detective Bennett: Her family needs the peace, Mr. McCurley. We just need the
resolution.

      McCurley: I can’t say that I did something that I didn’t do.

      Detective Wagner: You know, we all have things—skeletons in our closet we
don’t want to talk about. We make mistakes. Anybody can understand a mistake.


                                          8
      McCurley: I can’t go to prison, either. I’d just as soon go. If it’d make anybody
happier, just go ahead and kill me now.

       Detective Bennett: Nobody’s going to kill you, Mr. McCurley.

       McCurley: Yeah, if you send me to prison, I will.

      Detective Wagner: Well, we’re not the ones that send you to prison. That would
be up to a jury. And that’s why we say—

       McCurley: I’m saying if I did this, I haven’t said I did it. I know what all is about.
That’s where I’ll end up.

       Detective Wagner: And you don’t think you’ll end up there anyway without
saying what you need to say? I mean, wouldn’t you rather make peace with things and
have your final say than just blindly go off to jail? Because I’m telling you right now,
we’ve got enough for you to just to go to jail. Okay? And then if a jury finds you guilty,
then you go to prison.

       After this exchange, McCurley continued to maintain his innocence. Then,

Detective Wagner said the following to McCurley:

       Detective Wagner: But if you stand up and you be a good man and you show
regret for what you did—that’s something people can get behind. And understand that
at 77 years old, they’ll wanna show mercy to somebody like that. Nobody can promise
you that, but you gotta inspire that goodness in the jury and the people that are gonna
look at this case afterwards.

       Ultimately, twenty-four minutes after Detective Wagner used the complained-of

promise language, McCurley admitted to killing Carla by “choking” her.

       At the suppression hearing, Detective Wagner explained her use of the promise

language:

       Defense Attorney: And specifically, what did you promise him?




                                             9
       Detective Wagner: I didn’t promise him anything. I mean, I was—I was making
a reference—it was probably a bad choice of words, but I wasn’t really promising him
anything.

      Defense Attorney: Well, what do you under—you think he understood that you
were promising? What would have been logical for him to think you were promising?

      Detective Wagner: I guess that he wasn’t going to get killed.

      Defense Attorney: That he wasn’t going to get the death penalty, right?

      Detective Wagner: We didn’t use the word “death penalty.” We were just talking
about the methods he’s talking about electrocution and hanging. And so my thought
process there was they’re not going to do that to you because that stuff doesn’t exist.
And it was another reactionary than [sic] talking about anything as far as what’s going
to happen death penalty-wise.

      On the record, the trial court orally pronounced its findings of fact and

conclusions of law:

      Once again, based on the totality of the circumstances, the Court finds
      that the defendant's statement was freely and voluntarily made without
      compulsion or persuasion. The Court notes that the detective made the
      statements in response to the defendant's statement, ‘Then I go to the
      electric chair or get hung or whatever.’ And in both of those instances,
      the detective says, ‘You’re not going to the electric chair. There’s no
      electric chair. No, you’re not going to be hung.’ And then later also states,
      ‘Those decisions are going to be made by a jury.’

            So, the Court makes a finding that all of those statements taken
      together did not constitute a promise or inducement to the defendant.
      And once again, that therefore his statement was freely and voluntarily
      made without compulsion or persuasion.

                                  2. Relevant Law

      “A statement of an accused may be used in evidence against him if it appears

that the same was freely and voluntarily made without compulsion or persuasion.” Tex.


                                           10
Code Crim. Proc. art. 38.21. A statement is involuntary if, based on the totality of the

circumstances surrounding its acquisition, it is shown that the statement was induced

by a promise that was “positive, made or sanctioned by someone in authority, and of

such an influential nature that it would cause a defendant to speak untruthfully.”

Martinez v. State, 127 S.W.3d 792, 794 (Tex. Crim. App. 2004); Reed v. State, 59 S.W. 3d

278, 281 (Tex. App.—Fort Worth 2001, pet. ref’d). A mere statement of fact, general

statement that confessions sometimes result in leniency, or prediction about a future

event does not rise to the level of a promise. Muniz v. State, 851 S.W.2d 238, 254 (Tex.

Crim. App. 1993); Coleman v. State, 440 S.W.3d 218, 223–24 (Tex. App.—Houston [14th

Dist.] 2013, no pet.).

       3. The Evidence Supports the Trial Court’s Finding of No Promise

       The evidence supports the trial court’s finding that the detectives did not make

a promise to McCurley. The conversation in question began when, unprompted,

McCurley raised the possibility of the death penalty, stating that he was going to “go to

the electric chair” or “get hung or whatever.” In direct response, the detectives stated

that “[t]here’s no electric chair” and that “[t]hey’re not going to do that to you. I

promise you.” At the suppression hearing, Detective Wagner testified that she used the

promise language as a rebuttal to McCurley’s invocation of the specific methods of

execution by electrocution or hanging because those methods are no longer used in this

state. See Tex. Code Crim. Proc. Ann. art. 43.14(a) (providing that all executions be by

lethal injection).

                                           11
       Further, McCurley continued to assert his innocence for nearly half an hour even

after the promise language was used. And it is notable that, in the time between the

promise language and when McCurley confessed, Detective Wagner twice made it clear

that the jury alone was responsible for deciding McCurley’s punishment. In fact,

Detective Wagner explicitly stated that nobody could promise McCurley mercy if he

regretfully confessed to killing Carla but indicated to him that a jury might take such

into account when it considered his case.

       When viewed in the light most favorable to the trial court’s ruling, this evidence

shows that Detective Wagner’s promise language was merely a general statement of fact

regarding the available methods of execution rather than a promise that McCurley

would not receive the death penalty if he confessed to Carla’s murder. This finding is

dispositive of the legal issue. See Kelly, 204 S.W.3d at 818. As such, based on the totality

of the circumstances, we hold that the trial court did not err when it denied McCurley’s

motion to suppress his custodial statement. We overrule McCurley’s fifth issue.

          B. THE SINGLE-SOURCE DNA EVIDENCE FROM CARLA’S BRA

       We will next address McCurley’s third issue in which he argues that the trial court

erred in refusing to suppress DNA evidence related to work completed by a SERI

analyst—Erin Laurie—who was not licensed by TCFS to perform forensic analysis of

DNA in Texas cases. Specifically, McCurley argues that, because Laurie completed

quantification “testing” on the single-source DNA profile obtained from Carla’s bra,

this evidence should have been suppressed as it was obtained in violation of

                                            12
Articles 38.01 and 38.35 of the Texas Code of Criminal Procedure. The State responds

that the work performed by Laurie did not constitute forensic analysis but merely

“batch work” and that the actual analysis of the test data was completed by a properly

licensed analyst, Mallory Pagenkopf.

       We will overrule McCurley’s third issue because the trial court did not err in

finding that Laurie’s work was merely “batch work” and that such work did not

constitute “forensic analysis” in violation of state law.

                        1. Evidence Related to Laurie’s Work

       Pagenkopf testified at the suppression hearing and at trial regarding the

quantification work Laurie performed on the single-source DNA sample from Carla’s

bra.3 She stated that one of the preliminary steps in analyzing DNA evidence is to run

a quantification “test” which produces “an estimate of the amount of DNA present in”

DNA extracted from a particular sample. Pagenkopf expounded that quantification

involves taking a rectangular plate upon which 96 wells are located and placing inside

each well an amount of DNA extract and a reagent. Then, the plate is placed on a

quantification machine which causes the DNA to fluoresce, allowing SERI’s software




       3
        Because the issue of Laurie’s licensing was consensually relitigated in front of
the jury, our analysis will consider evidence from both the suppression hearing and trial.
See Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996); Siddiq v. State,
502 S.W.3d 387, 392 (Tex. App.—Fort Worth 2016, no pet.).


                                            13
to detect the amount of DNA present in each sample. These findings are then

interpreted by an analyst.

       Pagenkopf said that it is typical in DNA labs for parts of the quantification

process to be performed by different analysts. Due to the expense of such testing,

quantification is done in large batches which include DNA samples from multiple cases

that are tested together. Pagenkopf likened the quantification machine to a dishwasher

that is not started until it is full.

       While conceding that Laurie was not licensed by TCFS, Pagenkopf emphasized

that Laurie is a “fully qualified scientist.” However, according to Pagenkopf, Laurie’s

only task related to the DNA sample from Carla’s bra was to measure two microliters

of DNA extract from a tube, put them in the quantification plate, and run the machine.

This process did not require Laurie to examine the DNA evidence; she only needed to

“check that the DNA number on the tube [was at] the correct spot on the plate.” Once

the machine had run, the results were returned to Pagenkopf who interpreted them.

       At the hearing, McCurley proffered a list of written questions he had sent to

Pagenkopf via email and her responses to those questions. The first question asked

Pagenkopf to state the names of “all persons who performed a ‘forensic analysis’ or

technical review of the evidence in this case from which a DNA profile for ‘unknown

male 1’ or Glen McCurley was obtained.” Pagenkopf provided a list that included

Laurie’s name and also confirmed that Laurie was not licensed by TCFS. In her

answers, Pagenkopf described the work done by Laurie as “quantification . . . on the

                                          14
DNA extracts and extraction blanks associated with” the relevant DNA samples taken

from Carla’s bra.

      In denying McCurley’s motion on this issue, the trial court found that the work

completed by Laurie “consisted of doing what is called, quote, batch work, and that her

portion was that she started the realtime PCR quantification machine”; it concluded

that such work “did not constitute what is statutorily deemed forensic analysis.”

                                   2. Relevant Law

      The Texas exclusionary rule excludes from a criminal trial all evidence obtained

“in violation of any provisions of the Constitution or laws of the State of Texas.”4 Tex.

Code Crim. Proc. Ann. art. 38.23. The Texas Code of Criminal Procedure provides

that “[a] person may not act or offer to act as a forensic analyst unless the person holds

a forensic analyst license.” Tex. Code Crim. Proc. Ann. art. 38.01 § 4-a(b). “Forensic

analyst” is defined as “a person who on behalf of a crime laboratory accredited under

this article technically reviews or performs a forensic analysis or draws conclusions from

or interprets a forensic analysis for a court or crime laboratory.” Id. § 4-a(a)(2). And

“forensic analysis” means “a medical, chemical, toxicological, ballistic, or other expert


      4
        Though McCurley does not specifically invoke Article 38.23 in his appellate
brief, he argued in his motion to suppress and on appeal that the bra DNA evidence
should have been suppressed pursuant to Articles 38.01 and 38.35 of the Texas Code
of Criminal Procedure. Thus, he has adequately raised the issue for our review. See Imo
v. State, 822 S.W.2d 635, 636 (Tex. Crim. App. 1991) (holding that appellant
“automatically invoked” Article 38.23 by arguing evidence should be excluded for
violations of state constitutional and statutory law).


                                           15
examination or test performed on physical evidence, including DNA evidence, for the

purpose of determining the connection of the evidence to a criminal action.” Id.

art. 38.35(a)(4) (emphasis added). Finally, Article 38.35 expressly provides that forensic

analysis of physical evidence and any related expert testimony are inadmissible if the

laboratory at which the analysis was conducted was not accredited by TCFS.5 Id.

art. 38.35(d)(1).

  3. The Evidence Supports the Trial Court’s Findings About Laurie’s Work

        Under our bifurcated standard of review, we must first determine whether, when

viewed in the light most favorable to the trial court’s ruling, the record supports the

trial court’s factual finding that Laurie’s work consisted only of “batch work” and

starting the quantification machine. See Johnson, 114 S.W.3d. at 192. We hold that it

does.

        McCurley argues that Pagenkopf—in her written answers to his emailed

questions and in her testimony—explicitly characterized Laurie’s work as “forensic

analysis” and a “test” of the evidence. However, according to Pagenkopf, Laurie merely

placed a DNA sample from a tube onto the quantification plate, ensured that the

number from the tube corresponded with the correct placement on the plate, and


        To the extent that McCurley argues that this exclusionary provision from
        5

Article 38.35 required the suppression of the bra DNA evidence, we overrule this
argument. See Tex. Code Crim. Proc. Ann. art. 38.35(d)(1). Article 38.35 explicitly
excludes evidence only if it was tested at an unaccredited lab, and it is undisputed that
SERI was accredited by TCFS. Id.


                                           16
started the machine. These tasks were only a part of the quantification test that was

run in a large batch and included samples from multiple cases. Importantly, Pagenkopf

confirmed that Laurie did not examine or interpret any results from the quantification

data.

         Accordingly, when viewed in the light most favorable to the trial court’s ruling,

we conclude that the record supports the factual finding that Laurie’s work consisted

of only “batch work” and starting the quantification machine.

          4. Laurie’s Work Did Not Constitute Statutory Forensic Analysis

         Having held that the evidence supported the trial court’s factual finding regarding

the nature of Laurie’s work, we must determine de novo whether the trial court erred

in denying McCurley’s motion to suppress based on its legal ruling that such work did

not constitute “forensic analysis” under article 38.01. We conclude that there was no

error.

         McCurley contends that Laurie engaged in unlicensed forensic analysis because

she performed a “test” on the bra DNA evidence when she completed her portion of

the quantification; that, even though Laurie did not interpret the data, her involvement

in the quantification process ipso facto constituted “testing” and required exclusion of

the test results. We disagree.

         “Test” in this context is an undefined statutory term, Tex. Code. Crim. Proc.

Ann. art. 38.35(a)(4), and statutory construction is a question of law that we review de

novo, Lang v. State, 561 S.W.3d 174, 180 (Tex. Crim. App. 2018). Thus, we will read

                                             17
the term using its plain meaning “in context and . . . according to the rules of grammar

and common usage.” State v. Rhine, 297 S.W.3d 301, 310 (Tex. Crim. App. 2009). We

may consult standard dictionaries to aid in our analysis. Lang, 561 S.W.3d at 180. Only

if the plain language is ambiguous or would lead to absurd results may we consider

extratextual factors. Rhine, 297 S.W.3d at 310.

      The plain meaning of “test” as used in this context is neither ambiguous nor

absurd and envisions taking an active role in analyzing and interpreting the relevant

physical evidence. “Test” is a noun commonly defined as “a critical examination,

observation, or evaluation.” Test, Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/test (last visited Aug. 29, 2022). This definition fits squarely

within the surrounding statutory context which describes a forensic analyst as a person

who “technically reviews,” “draws conclusions from,” or “interprets” data gleaned from

a forensic analysis. Tex. Code Crim. Proc. Ann. art. 38.01 § 4-a(a)(2).

      Based on this plain meaning, Laurie did not perform a “test” of the bra DNA

evidence. Her role was passive, requiring no critical examination, observation, or

evaluation of the bra DNA evidence; she simply filled the quantification machine with

batches of DNA evidence in the same way that a homeowner fills a dishwasher with

dirty dishes, and then she started the machine. On the other hand, the evidence showed

that it was Pagenkopf who examined and interpreted the quantification results and then

provided expert testimony pertaining to those results.



                                           18
       Accordingly, the trial court did not err in denying McCurley’s motion to suppress

the bra DNA evidence because Laurie did not “test” the bra DNA evidence as

contemplated by the statute and thus did not engage in unlicensed “forensic analysis”

in violation of Articles 38.01 and 38.35. See id. arts. 38.01 § 4-a(b), 38.35(a)(4). We

overrule McCurley’s third issue.

          C. THE DNA PROFILE DEVELOPED FROM MCCURLEY’S TRASH

       Next, we will address McCurley’s fourth issue—that the trial court erred by

denying his motion to suppress the DNA profile developed from his discarded trash

because it was obtained in violation of his Fourth Amendment right to privacy.

McCurley does not contest whether the trash was abandoned nor that its warrantless

seizure was improper. Instead, he argues that the Fourth Amendment required law

enforcement to obtain a warrant before using enhanced DNA-testing technology to

forensically search that trash to acquire his DNA profile. The State argues that the trial

court did not err because McCurley had no expectation of privacy to any part of his

abandoned trash, including the DNA profile found there. After finding that McCurley

had no expectation of privacy in his discarded trash, the trial court denied his motion

as to this issue.

       We will overrule McCurley’s fourth issue because he did not have standing to

contest the search of the abandoned trash and because, even if the trial court had erred

by denying McCurley’s motion to suppress this DNA profile, such error would have

been harmless.

                                           19
1. McCurley Had No Standing to Contest the Search of His Abandoned Trash

       Property is abandoned if (1) the defendant intended to abandon the property and

(2) his decision to abandon the property was not due to police misconduct. Swearingen

v. State, 101 S.W.3d 89, 101 (Tex. Crim. App. 2003). Further, no seizure occurs under

the Fourth Amendment when police take possession of property that has been

abandoned without police misconduct. Id. “[W]hen a defendant voluntarily abandons

property, he lacks standing to contest the reasonableness of the search of the

abandoned property.” Id.

       McCurley concedes on appeal that he abandoned this trash. He further concedes

that the police did not come into possession of the trash through any misconduct. For

these reasons, the law is clear that McCurley had no standing to contest any subsequent

search of his abandoned trash. Id.

       McCurley contends that this well-established abandonment-of-property doctrine

invites infringement upon a person’s Fourth Amendment right to privacy when their

legally obtained DNA is forensically searched without a warrant. This is particularly

true, McCurley argues, given the nature of DNA as a motherlode of personal

information that people inadvertently and broadly deposit in day-to-day life. He cites

to a line of cases6 to suggest that an exception should be announced to the


       McCurley cites to Carpenter v. United States, 138 S. Ct. 2206, 2223 (2018) (holding
       6

that warrantless search of wireless carrier databases for a defendant’s physical location
information typically violates their right to privacy); Riley v. California, 573 U.S. 373, 401,
134 S. Ct. 2473, 2493 (2014) (holding that warrantless search of cell phone obtained

                                              20
abandonment doctrine for DNA-search cases. However, none of the cases cited by

McCurley involved searches of unequivocally-abandoned personal property as we have

here; neither do they establish that such an exception exists in Texas or, from what we

can tell, any other jurisdiction in the nation.

       To the contrary, at least two of our sister courts have relied on the abandonment

doctrine to hold that a person does not maintain a right to privacy in DNA evidence

obtained from discarded personal property. See Pollard v. State, 392 S.W.3d 785, 790

(Tex. App.—Waco 2012, pet. ref’d); Guy v. State, No. 03-12-00466-CR, 2014 WL

5423760, at *6 (Tex. App.—Austin Oct. 22, 2014, pet. ref’d) (mem. op., not designated

for publication). In Pollard, an incarcerated defendant’s DNA was obtained from a cup

and spoon abandoned by the defendant in a jail cell. Pollard, 392 S.W.3d at 790. In Guy,

the defendant, while incarcerated on an unrelated charge, was interviewed outside of

the prison by police concerning his involvement in a murder. Guy, 2014 WL 5423760,


incident to arrest violated defendant’s right to privacy); Maryland v. King, 569 U.S. 435,
464–65, 113 S. Ct. 1958, 1979–80 (2013) (holding that validly-arrested defendant’s right
to privacy was not offended when police swabbed for and analyzed his DNA as part of
routine booking procedure); Kyllo v. United States, 533 U.S. 27, 40, 121 S. Ct. 2038, 2046
(2001) (holding that warrantless use of technology not in general public to search a
person’s home violated their right to privacy); Katz v. United States, 389 U.S.347, 351,
88 S. Ct. 507, 511 (1967) (holding that warrantless recording of defendant’s
conversation held inside a telephone booth violated their right to privacy); Holder v.
State, 595 S.W.3d 691, 701 (Tex. Crim. App. 2020) (adopting Carpenter reasoning as
applicable to Texas state law); State v. Granville, 423 S.W.3d 399, 417 (Tex. Crim. App.
2014) (holding that warrantless search of a defendant’s cell phone obtained during jail
book-in procedure and being held temporarily in the jail property room violated
defendant’s right to privacy).


                                             21
at *1. After the interview, a detective transported the defendant back to prison. Id.

They stopped for a fast-food lunch on the way, after which the defendant left his fast-

food trash in the detective’s car. Id. Police obtained a sample of the defendant’s DNA

from a straw located in that trash. Id.

      Both courts held that—separate and apart from the defendants’ diminished

privacy rights as prisoners—neither defendant had an expectation of privacy to DNA

evidence obtained from their abandoned personal property. Pollard, 392 S.W.3d at 798;

Guy, 2014 WL 5423760, at *6; see also Granville, 423 S.W.3d at 409 (clarifying that a

person loses his expectation of privacy to cell phone information if the phone is

abandoned); Akins v. State, 573 S.W.3d 290, 297 (Tex. App.—Beaumont 2019, pet.

ref’d) (same regarding information from abandoned laptop). We refuse to conclude

otherwise in McCurley’s case. Accordingly, we hold that the trial court did not err in

not suppressing the DNA profile developed from McCurley’s abandoned trash.

                     2. Harm Analysis for Constitutional Error

      However, even if the trial court had erred in denying to suppress the DNA

derived from the collected trash, such error would have been harmless. The erroneous

admission of evidence obtained in violation of the Fourth Amendment is constitutional

error that must be analyzed under Texas Rule of Appellate Procedure 44.2(a). Tex. R.

App. P. 44.2(a); Hernandez v. State, 60 S.W.3d 106, 108 (Tex. Crim. App. 2001). Under

Rule 44.2(a), “we must reverse a judgment of conviction unless we determine beyond a

reasonable doubt that the error did not contribute to the conviction or punishment.”

                                          22
Holmes v. State, 323 S.W.3d 163, 173–74 (Tex. Crim. App. 2009); see Tex. R. App.

P. 44.2(a).

       When a defendant pleads guilty after obtaining a pretrial ruling denying his

motion to suppress evidence, the appellate court’s determination of harm focuses on

whether the error contributed to his decision to plead guilty. See Holmes, 323 S.W.3d at

174; Lilly v. State, 337 S.W.3d 373, 384 (Tex. App.—Eastland 2011), rev’d on other grounds,

365 S.W.3d 321 (Tex. Crim. App. 2012). The following factors are relevant in making

this determination: the importance of the inadmissible evidence to the prosecution’s

case, whether the evidence was cumulative, the presence or absence of evidence

corroborating or contradicting material inadmissible evidence, and the overall strength

of the prosecution’s case. Long v. State, 236 S.W.3d 220, 224 (Tex. App.—Tyler 2007,

pet. ref’d) citing Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S. Ct. 1431, 1438 (1986);

see Langham v. State, 305 S.W.3d 568, 582 (Tex. Crim. App. 2010); see also Lopez v. State,

615 S.W.3d 238, 265 (Tex. App.—El Paso 2020, pet. ref’d) (“Furthermore, both this

Court and our sister Courts have held, simply, that the erroneous admission of evidence

is harmless under [Rule 44.2(a)] where it is cumulative of other evidence admitted at

trial.”); Matz v. State, 21 S.W.3d 911, 912 (Tex. App.—Fort Worth 2000, pet. ref’d) (“It

is well-established that the improper admission of evidence does not constitute

reversible error if the same facts are proved by other properly admitted evidence.”).




                                            23
                      3. No Harm Even If the Trial Court Erred

       The DNA-profile evidence obtained from McCurley’s abandoned trash was

entirely cumulative and corroborated by other admissible evidence: namely, a DNA

sample voluntarily provided to detectives by McCurley. This voluntary sample was used

by SERI—in the same way that SERI used the trash DNA—to develop McCurley’s

DNA profile.      McCurley has never complained that the voluntary profile was

improperly obtained or otherwise inadmissible. And, just as the DNA derived from

the collected trash, his voluntary sample provided a match to the SERI single-source

profile found on Carla’s bra; nothing in the record contradicts this fact. Due to the

wholly cumulative nature of the trash DNA, it was of little actual importance to the

State’s case because, even had the trial court excluded it, the State could have fully relied

on the voluntary sample to match McCurley to the single-source DNA profile from

Carla’s bra.

       Further, the State’s case against McCurley was strong, highlighted by the

following evidence:

   • McCurley had been a suspect for the entirety of the case because he owned a
     Ruger pistol that used the same magazine as the magazine found at the crime
     scene;

   • McCurley told initial investigators that his pistol had been stolen before Carla’s
     murder despite the fact that he later purchased a magazine for the same type of
     pistol;

   • Investigators retrieved a Ruger pistol hidden in the ceiling at McCurley’s
     residence;


                                             24
   • DNA evidence—independent of the trash DNA—linked McCurley to the
     murder; and

   • McCurley confessed to killing Carla.

       Finally, it is notable that McCurley’s decision to plead guilty without a plea

bargain did not directly follow the trial court’s denial of his motion to suppress the trash

DNA evidence. Instead, McCurley took his case to trial and entered an unnegotiated,

open plea of guilty—approximately six weeks after the trial court denied his motion—

only after the jury had heard two-days’ worth of strong evidence against him. This

indicates that his decision to plead was not influenced by the trial court’s denial of his

suppression motion nor a plea bargain that may have been leveraged upon that denial.

See Holmes, 323 S.W.3d at 174 (noting close proximity between denial of motion to

cross-examine experts and defendants’ decision to plead as important factor to consider

when determining whether the denial contributed to their decision); Chidyausiku v. State,

457 S.W.3d 627, 631–32 (Tex. App.—Fort Worth 2015, pet. ref’d) (“[I]f the denial of

the motion to suppress contributed in some measure to the State’s leverage in the plea-

bargaining process and may have contributed to Appellant’s decision to relinquish his

constitutional rights of trial and confrontation, we cannot conclude beyond a reasonable

doubt that the error did not contribute to the conviction or punishment.”)

       Accordingly, we conclude beyond a reasonable doubt that the trial court’s denial

of McCurley’s motion to suppress the DNA-profile evidence obtained from his trash



                                            25
did not contribute to his decision to plead guilty. See Holmes, 323 S.W.3d at 174. Thus,

even if the trial court did err in failing to suppress the trash DNA, such error was

harmless.

                   D. DNA EVIDENCE DEVELOPED BY OTHRAM

       Finally, we will address McCurley’s first two issues. He argues that the trial court

erred in refusing to suppress the DNA evidence and testimony generated by Othram

because the lab was not accredited by TCFS and because its employees were not

licensed by TCFS to perform DNA forensic analysis. The State concedes that Othram

was not accredited but asserts that Othram could not obtain accreditation because the

cutting-edge FGGS technology7 that the lab employed to analyze the DNA here is not

yet eligible for accreditation by TCFS. Further, the State argues that the issue of the

unlicensed employees is irrelevant because Othram was not accredited and because it is

unclear whether Othram’s employees could even obtain licensing to perform this type

of analysis. And regardless, according to the State, if the trial court erred in failing to

suppress the Othram evidence, any error was harmless.




       FGGS involves looking at the entire genome through the lens of thousands of
       7

defined genetic markers scattered across it. One type of marker is DNA-SNP, which
Othram uses to develop a “kit profile” compatible with various DNA websites like
GEDMatch. GEDMatch collects DNA profiles from users of genetic genealogy
websites like 23andMe.com and maintains a database of autosomal DNA for purposes
of genealogical research. From this database, a family tree can be constructed, and
Othram uses these family trees as a forensic tool.


                                            26
       We agree with the State’s latter point and, assuming without deciding that the

trial court erred, we will hold that any such error was harmless. See Murkledove v. State,

437 S.W.3d 17, 28 (Tex. App.—Fort Worth 2014, pet. dism’d) (assuming error and

holding that any assumed error was harmless).

                  1. Harm Analysis for Non-Constitutional Error

       When an error is non-constitutional under Rule 44.2(b), as is the assumed error

here, we will disregard the error unless it affected the defendant’s substantial rights.

Tex. R. App. P. 44.2(b). This requires us to view the entire record and reverse only if

we conclude that the error had a “substantial influence” on the outcome of the

proceeding. Burnett v. State, 88 S.W.3d 633, 637 (Tex. Crim. App. 2002) (internal

quotations omitted); see Sanchez v. State, 98 S.W.3d 349, 357 (Tex. App.—Houston [1st

Dist.] 2003, pet. ref’d) (explaining that, when a defendant pleads guilty, the proper

Rule 44.2(b) analysis is whether the error had a substantial influence on the decision to

plead guilty). Put differently, if we have a “grave doubt” as to whether the outcome

was free from the substantial influence of the error, then the error is reversible. Burnett,

88 S.W.3d at 637–38. A grave doubt exists when “the matter is so evenly balanced”

that we feel “in virtual equipoise as to the harmlessness of the error.” Id.

                       2. No Harm from Any Assumed Error

       We have no grave doubts about the influence of the assumed error on

McCurley’s decision to plead guilty. First, though it is true that the Othram evidence

narrowed the detectives’ investigation onto persons with the McCurley surname, it was

                                            27
undisputed that McCurley was already on a list of less than twenty suspects to be re-

investigated after the case was reopened in 2019. Detective Bennett testified that, even

without the Othram evidence, investigators would have eventually requested a DNA

sample from McCurley. In other words, Othram’s analysis that led to the McCurley

surname merely accelerated the detectives’ narrowing spotlight on McCurley.

       Additionally, as outlined above in our analysis of McCurley’s fourth issue, there

was overwhelming admissible evidence pointing to McCurley’s guilt.               See Long,

236 S.W.3d at 224. Chief among this evidence were the additional corroborating DNA

evidence, the pistol evidence, and McCurley’s confession. And, similar to the DNA

evidence derived from the collected trash, the Othram evidence pointing to the

McCurley surname was, in some ways, cumulative of the voluntary DNA sample

provided by McCurley. Both the Othram and voluntary DNA evidence were used to

confirm that McCurley’s DNA was found on Carla’s bra to the exclusion of others.

Finally, it is relevant that McCurley’s unnegotiated plea did not directly follow the trial

court’s denial of his motion to suppress but instead came only after the jury had heard

two days of overwhelming evidence against him.

       For these reasons, even if we assume that the trial court erred in denying

McCurley’s motion to suppress the Othram DNA evidence, we hold that any assumed

error was harmless because it did not have a substantial influence on McCurley’s

decision to plead guilty.



                                            28
                                V. CONCLUSION

       Having overruled all of McCurley’s issues on appeal, we affirm the judgment of

the trial court.

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Publish

Delivered: August 31, 2022




                                         29